Citation Nr: 0607412	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling. 

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The veteran testified at a hearing held in June 2005 before 
the undersigned acting Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file. 

During his hearing the veteran raised the issue of 
entitlement to service connection for a skin condition.  The 
veteran also argued that a December 1974 rating decision that 
denied service connection for hearing loss should be revised 
on the basis of clear and unmistakable error.  As these 
matters have not been procedurally developed for appellate 
review, the Board refers them back to the RO for appropriate 
action.  


The issues involving whether new and material evidence has 
been submitted to reopen a claim for service connection for 
bilateral hearing loss, entitlement to an increased 
evaluation for degenerative joint disease of the right knee, 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's tinnitus is not related to service. 

3.  An unappealed May 1997 rating decision denied service 
connection for headaches on the basis that the veteran's 
service medical records made no reference to a head injury or 
a chronic headache disorder. 

4.  The evidence received since the May 1997 rating decision 
does not include a medical opinion that the veteran's 
headaches are related to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2.  A May 1997 rating decision that denied service connection 
for headaches is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  The additional evidence presented since the May 1997 
rating decision is not new and material, and the claim for 
service connection for headaches has not been reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for tinnitus and 
headaches.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in April 2003, a statement of the case (SOC) issued in 
August 2004, and letters by the RO dated in September 2001 
and August 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the Court decision in Pelegrini, supra.  The 
Board is also aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  
However, the Board finds that any defect with respect to the 
VCAA notice requirements in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content or timing of the VCAA notice resulted in any 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  With respect 
to the claim for service connection for tinnitus, the Board 
finds that the RO fulfilled its duty to obtain all relevant 
evidence with respect to this issue.  The Board notes that 
there does not appear to be any outstanding medical records 
that are relevant to this appeal, as the RO obtained all VA 
medical records identified by the veteran and his 
representative.  The veteran was also afforded VA 
examinations in December 2002 and January 2003 with respect 
to his tinnitus.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for headaches, the VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

II.  Service Connection for Tinnitus

The veteran claims that he developed tinnitus as a result of 
noise exposure in service.  Tinnitus is "a noise in the ear, 
such as ringing, buzzing, roaring, or clicking."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran claims that he suffers from 
tinnitus as a result of noise exposure he experienced while 
working as a boilermaker in service.  He also reported in-
service noise exposure from trucks, tanks, mortar fire, 
machine guns, and howitzers.  The veteran's DD Form 214 shows 
that he worked as a "54750 Heating Systems Specl."  
However, none of the veteran's service medical records makes 
any reference to tinnitus, such as ringing, buzzing, roaring, 
or clicking in either ear.  

There is also no medical evidence of a nexus or relationship 
between the veteran's tinnitus and his period of active duty 
service.  For instance, an August 1987 VA outpatient 
treatment record notes the veteran's complaints of decreased 
hearing and ringing in his right ear.  However, this record 
does not include any information concerning the etiology or 
date of onset of these complaints.  

The veteran reported severe bilateral tinnitus at a VA 
audiological examination in December 2002.  The examiner 
recorded the veteran's history of military noise exposure 
from trucks, tanks, mortar fire, machine guns, and howitzers, 
as well as his occupational noise exposure from chain saws, 
sirens, and fire fighting.  The veteran also reported that he 
rode a Harley Davidson for a short time.   Following an 
audiological evaluation, the examiner offered no opinion 
concerning the etiology or date of onset of the veteran's 
tinnitus.  It is interesting to note, however, that the 
examiner found that the veteran's hearing loss was not 
consistent with his reported history of noise exposure in 
service.  

The veteran was afforded an additional VA compensation 
examination in January 2003.  During the interview, the 
veteran expressed his belief that his bilateral tinnitus 
began in service as a result of 27 months of exposure to 
small arms, mortar, cannon, and tank fire in boot camp as 
well as in Vietnam.  He also claimed noise exposure from jet 
engines while working as a load master for approximately one 
year while in the Air Force.  However, the Board notes that 
the veteran's history is inconsistent with the record, which 
shows only 18 months of active duty service, none of which 
includes Vietnam service.  Following a complete ear 
examination, the examiner did not offer a medical opinion 
concerning the etiology or date of onset of the veteran's 
bilateral tinnitus.  
 
After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  The Board 
acknowledges that the veteran may have been exposed to noise 
while working as a heating systems specialist while on active 
duty.  However, the veteran's service medical records make no 
reference to ringing, buzzing, roaring, or clicking in either 
ear.  In fact, the first documented complaint involving 
tinnitus was not until 1987, almost 13 years after the 
veteran's separation from active duty.  Moreover, no medical 
professional has indicated that the veteran's tinnitus is 
related to service, to include any noise exposure therein.  

Indeed, the only evidence of a nexus or relationship between 
the veteran's tinnitus and his period of active duty service 
consists of the veteran's own lay statements, including 
testimony presented as his June 2005 Board hearing.  However, 
the Board finds the veteran's statements to be unreliable.  
The Board is troubled by the fact that the veteran claims 
noise exposure while stationed in Vietnam, while the record 
shows that he was never stationed in Vietnam.  The veteran 
also reported 27 months of in-service noise exposure from 
small arms, mortar, canon, and tank fire, while his DD Form 
214 documents only 18 months of active duty service.  The 
Board thus finds that the veteran's testimony is not 
reliable, and therefore of little evidentiary weight.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining 
the credibility of evidence is a function for the Board); 
Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus.  In denying his claim, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  
Hence, the appeal is denied.

III.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for Headaches

The veteran is ultimately seeking service connection for 
headaches, which he claims is due to his service-connected 
back and knee disabilities.  However, the Board must first 
determine whether new and material evidence has been since a 
final May 1997 rating decision.  

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a disability which is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.

In an April 1997 claim, the veteran indicated that he 
suffered from headaches as a result of a head injury from a 
mortar explosion which rendered him unconscious for two days.  
In a May 1997 rating decision, the RO denied service 
connection for headaches on the basis that the service 
medical records made no reference to a head injury or a 
chronic headache disorder.  The RO also pointed out that the 
veteran was an unreliable historian, as his service personnel 
records showed no Vietnam service.  

The veteran was notified of the May 1997 decision and of his 
appellate rights in a letter dated June 1997; however, he did 
not seek appellate review within one year of notification.  
Therefore, that decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

In September 2001, the veteran attempted to reopen his claim 
for service connection for headaches.  The veteran now claims 
that his headaches are related to his service-connected back 
and knee disabilities.  See Ashford v. Brown, 10 Vet. App. 
120 (1997) (a different etiological theory underlying a 
claimed disorder does not constitute a new claim).

The Board notes that the RO denied service connection for 
headaches on the merits in April 2003 without first 
determining whether new and material evidence has been 
presented to reopen that claim.  However, the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal regardless of the RO's determination.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, 
the Board must determine whether new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for headaches since the final May 1997 rating 
decision.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 38 C.F.R. 
§ 3.156(a); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) were revised, effective 
August 29, 2001.  Since the veteran filed his claim to reopen 
in September 2001, the amended regulatory provisions 
governing new and material evidence are applicable to the 
veteran's appeal.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  New and material evidence 
cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final May 1997 
rating decision includes VA outpatient treatment records 
dated from 1996 to 2002, several of which document the 
veteran's complaints of headaches.  The Board finds that 
these records are new, as they were not associated with the 
record at the time of the May 1997 rating decision.  However, 
since none of these records includes a medical opinion of a 
nexus or relationship between the veteran's headaches and 
service or a service-connected disability, they are not 
material to the central issue in this case.  Indeed, a May 
2002 treatment record appears to indicate that the veteran's 
headaches are due to a neck injury he sustained after 
service.  Thus, they cannot be deemed to be new and material.  

The veteran's complaints of headaches are also documented in 
VA examination reports dated in September 1998, February 
1999, December 2002, and January 2003.  Although new, none of 
these reports indicates that the veteran's headaches are 
related to service or to a service-connected disability 
involving his back or knees.  In fact, the January 2003 VA 
examination report includes a medical opinion that the 
examiner is unaware of any relationship between knee or back 
pain and the appearance of occipital neuralgia (headaches).  
Instead, the examiner indicated that this type of headache 
was often seen after motor vehicle accidents or other neck 
strain.  In short, none of these examination reports is 
material to the central issue in this case.

The Board has also considered the veteran's own lay 
statements in support of his claim, including testimony 
presented at his June 2005 Board hearing.  The Board 
emphasizes that any statement by the veteran cannot be deemed 
material as defined under 38 C.F.R. § 3.156.  Evidence is 
probative when it "tend[s] to prove, or actually prov[es] an 
issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
citing Black's Law Dictionary 1203 (6th ed. 1990).  To be 
"material" existing evidence must, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  The veteran's lay statements fail to 
meet either test.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones and Espiritu, both supra.  Here, the 
record does not reflect that the veteran possesses medical 
training and expertise.

As a whole, the evidence received since the May 1997 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 1997 rating decision remains final and the appeal is 
denied.  


ORDER

Service connection for tinnitus is denied. 

New and material evidence not having been submitted to reopen 
a claim for service connection for headaches, the appeal is 
denied.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims involving new and 
material evidence to reopen a claim for service connection 
for hearing loss, entitlement to an increased evaluation for 
degenerative joint disease of the right knee, and entitlement 
to a TDIU. 

At his hearing the veteran testified that he was receiving 
Social Security Administration (SSA) benefits due to 
disabilities involving his right knee, back, and carpal 
tunnel syndrome.  Since the issues on appeal involve 
entitlement to an increased evaluation for degenerative joint 
disease of the right knee as well as a TDIU, medical records 
associated with SSA disability benefits may be relevant to 
this appeal.  As such, all relevant SSA records need to be 
obtained and associated with the claims file.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak v. 
Brown, 10 Vet. App. at 204.  

The Board is currently unable to adjudicate the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  At his June 2005 hearing, the veteran's representative 
raised a claim of clear and unmistakable error (CUE) in a 
rating decision of December 1974 in which the RO denied 
service connection for hearing loss.  This unadjudicated CUE 
claim is inextricably intertwined with the new-and-material-
evidence claim presently before the Board, as the new-and-
material-evidence claim could be affected, and perhaps even 
be rendered moot, by the outcome of the unadjudicated claim 
for CUE.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, the issue of whether new and material evidence 
has been received to reopen a claim for service connection 
for hearing loss cannot be adjudicated by the Board at this 
time and must also be remanded to the RO for consideration 
following action on the veteran's claim for CUE.

Lastly, the Board notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the claims involving 
hearing loss and an increased evaluation for degenerative 
joint disease of the right knee.  Since the veteran does not 
presently meet the percentage requirements for a total 
disability rating, any potential grant of service connection 
for hearing loss or increase for his service-connected right 
knee disability may bear significantly on his TDIU claim.  
See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should also be documented, and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should adjudicate the claim 
that the December 1974 rating decision 
that denied service connection for 
hearing loss was based on clear and 
unmistakable error (CUE).  If the 
determination is adverse to the veteran, 
he should be provided with his appellant 
rights and be given an opportunity to 
perfect an appeal.  Thereafter, if the 
veteran perfects his appeal on this 
issue, it should be returned to the Board 
for appellate consideration.

3.  Following its determination on the 
CUE claim, the RO should take appropriate 
action to address the issues of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for hearing loss, entitlement 
to an increased evaluation for 
degenerative joint disease of the right 
knee, and entitlement to a TDIU.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


